Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Ex parte Slob, 157 USPQ 172, states, "claims merely setting forth physical characteristics desired in an article, and not setting forth specific composition which would meet such characteristics, are invalid as vague, indefinite, and functional since they cover any conceivable combination of ingredients either presently existing or which might be discovered in the future and which would impart said desired characteristics.” (Note discussion found in Ex parte Slob, 157 USPQ 172).   
In this case, the claim setting forth a film having a porous resin layer and a skin layer wherein the porous resin layer has an average pore size in the entire thickness direction of 7.0 microns or less.  The porous resin layer is equally divided into five regions: a first region to a fifth region in a direction away from the skin layer.  A ratio of an average pore size of the first region to an average pore size of the fifth region is 0.45 or more to 1 or less.  However, the claim is not setting forth the chemistry of the film which would meet such characteristics are invalid as vague and indefinite. 
None of the examples of the claimed invention show that the film with a pore size ratio in the first and fifth regions can possibly be obtained from a polymer precursor other than a polyimide precursor (examples 1-4). 
Since the chemistry of the film could be interpreted with more than one reasonable interpretation, and said more than one reasonable interpretation going beyond the scope of the claimed invention, the claim is rendered indefinite.   
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2011/0290716 to Tada et al. (hereinafter “Tada”).
Tada discloses a porous membrane of vinylidene fluoride resin comprising a dense layer; and a spare layer with a pore size increasing continuously from an outer surface to an inner surface (abstract).  The dense layer is adjacent to the outer surface of the spare layer (paragraphs 94 and 95).  
The spare layer has an average pore size of 0.08 µm with a ratio of an average pore size of the outer surface to an average pore size of the inner surface of 0.65 (table 2-continuous, example 1). These are within the claimed ranges. 
Therefore, the examiner takes the position that the spare layer including five equally divided regions in a thickness direction: a first region to a fifth region and a ratio of an average pore size of the first region to an average pore size of the fifth region of 0.65 would be present.  
Tada does not disclose the porous membrane suitable for use as a metal layer laminate board.  However, it has been held that a recitation with respect to the manner in which a claimed film is intended to be employed does not differentiate the claimed film from a prior art porous membrane satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2019/0263996 to Nakamura et al. (hereinafter “Nakamura”).
Nakamura discloses a low-dielectric porous polymer film having a porosity of 91%, pores with an average pore size of 4.4 µm, a dielectric constant of 1.22 at 10 GHz (example 1, table 1).  The low-dielectric porous polymer film comprises a porous resin layer and a skin layer (paragraph 40).  The low-dielectric porous polymer film is used in a board for a millimeter-wave antenna (paragraph 63). 
Nakamura does not explicitly disclose the porous polymer film including five equally divided regions in a thickness direction: a first region to a fifth region wherein a ratio of an average pore size of the first region to an average pore size of the fifth region is in a range from 0.45 or more and 1.0 or less.  
However, it appears that the low- dielectric porous polymer film is made of the same polyimide precursor disclosed in the specification of the present invention.  The polyimide precursor is obtained from reaction of a diamine and an acid dianhydride in the presence of a pore-forming agent, a solvent (paragraphs 43-50).  
The low-dielectric porous polymer film has a porosity of 91%, pores with an average pore size of 4.4 µm, a dielectric constant of 1.22 at 10 GHz (example 1, table 1).  The low-dielectric porous polymer film comprises a porous resin layer and a skin layer (paragraph 40).  The low-dielectric porous polymer film is used in a board for a millimeter-wave antenna (paragraph 63). 
Therefore, the examiner takes the position that the porous polymer film having a ratio of an average pore size of the first region to an average pore size of the fifth region in a range from 0.45 or more and 1.0 or less would be present as like material has like property.   This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788